DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straka et al. (US 5712467 A)[hereinafter “Straka”].
Regarding Claim 1, Straka discloses a heating apparatus [See Fig. 1, “FIG. 1 is a schematic diagram of a heated galette of a spinning plant machine not otherwise illustrated and provided with a control system to which the process of the invention applies”], comprising:
a heater configured to apply heat energy to an object [Column 5 lines 62-65 – “Within the galette 3, a heating unit 5, shown in broken lines, is provided, the heating unit can be a heating coil or some other resistive heating element or an inductive heating unit.”]; and
control circuitry [Fig. 1 – control unit 5] configured to:
control the heater based on a target temperature to which the object is to be heated [Column 5 lines 65-67 – “The heating element 5 is energized through a control unit 5 forming part of a control circuit with the heating unit having a setpoint value S of the temperature.”];
in response to determining that a first measured temperature sample associated with a first temperature sensor [Column 3 lines 5-8 – “(b) upon the heating unit attaining an equilibrium temperature with a heated part of the heating device, measuring a first actual-value temperature (T.sub.m (t.sub.m)) of the heated part with a temperature sensor”] is greater than a first reference temperature [Fig. 2 – maintained ambient temperature T.sub.u], update a first temperature range and the first reference temperature based on the first measured temperature sample [Column 3 line 65 to Column 4 line 5 – “When, for example, for a certain type of machine with a constant control ratio of s=50%, a surface temperature of the galette reaches 220.degree. C. and the temperature sensor, dependent on permissible variations in its positioning in the device, can indicate actual or measured temperatures of 210.degree. C. to 230.degree. C., this tolerance range can constitute the range of tolerance in the maximum permissible value above which a defect of the sensor will be signaled.”]; and
in response to determining that a second measured temperature sample associated with the first temperature sensor is not within the first temperature range, reduce the priority of the first temperature sensor for control of applying the heat energy to the object [Column 4 line 37-41 – “According to a further feature of the invention, therefore, upon detection of an impermissible temperature variation or the development of the failure signal as described, the control ratio is altered to a second constant value, preferably to zero”].

Regarding Claim 4, Straka discloses that the control circuitry is configured to not update the first temperature range in response to determining that the first measured temperature sample is not greater than the first reference temperature [There is no discussion of updating any temperature range prior to time t0.].

Regarding Claim 5, Straka discloses that the heater comprises power conversion circuitry configured to convert input electrical power to induction heating power or resistive heating power [Column 5 lines 62-66 – “Within the galette 3, a heating unit 5, shown in broken lines, is provided, the heating unit can be a heating coil or some other resistive heating element or an inductive heating unit.  The heating element 5 is energized through a control unit 5”].

Regarding Claim 7, Straka discloses that the control circuitry is configured to update the first temperature range by setting at least one of an upper temperature limit or a lower temperature limit based on the first measured temperature sample [Column 3 line 65 to Column 4 line 5 – “When, for example, for a certain type of machine with a constant control ratio of s=50%, a surface temperature of the galette reaches 220.degree. C. and the temperature sensor, dependent on permissible variations in its positioning in the device, can indicate actual or measured temperatures of 210.degree. C. to 230.degree. C., this tolerance range can constitute the range of tolerance in the maximum permissible value above which a defect of the sensor will be signaled.”].

Regarding Claim 12, Straka discloses that the control circuitry is configured to reduce the priority of the first temperature sensor by controlling the applying of the heat energy to maintain the temperature of the object or by stopping the applying of heat energy to the object [Column 4 line 37-41 – “According to a further feature of the invention, therefore, upon detection of an impermissible temperature variation or the development of the failure signal as described, the control ratio is altered to a second constant value, preferably to zero”].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straka et al. (US 5712467 A)[hereinafter “Straka”] and Koether et al. (US 6142666 A)[hereinafter “Koether”].
Regarding Claim 2, Straka fails to disclose that the control circuitry is configured to repeatedly update the first temperature range in response to additional measured temperature samples being greater than the first reference temperature at the time of the respective measured temperature sample.
However, Koether discloses the establishment of a continuously varying acceptable temperature range for proper operation of a heating device [See the upper and lower temperature deviation limits in Fig. 7] and corresponding to a situation where temperature is being increased [See the rising portion of Fig. 7] and where the measured temperature exceeds an expected reference temperature [See the first rising section of Fig. 6, near the T2/T3 transition point, where the dashed current temperature crosses the solid master cooking temperature.].  It would have been obvious to track measured temperature values relative to expected temperature values using such a scheme because doing so would have provided a real-time manner of detecting a temperature sensor fault.

Regarding Claim 3, the combination of Straka and Koether would disclose that the control circuitry is configured to:
compare the additional measured temperature samples to the first temperature range [Continuously monitoring per the scheme of Fig. 7 of Koether]; and
reduce the priority of the first temperature sensor for control of applying the heat energy to the object in response to any of the additional measured temperature samples being outside of the first temperature range as of the comparison [Column 4 line 37-41 of Straka – “According to a further feature of the invention, therefore, upon detection of an impermissible temperature variation or the development of the failure signal as described, the control ratio is altered to a second constant value, preferably to zero”].

	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straka et al. (US 5712467 A)[hereinafter “Straka”] and Boetsch et al. (US 20140053381 A1)[hereinafter “Boetsch”].
Regarding Claim 6, Straka discloses a sensor monitoring circuit configured to receive the first measured temperature sample and the second measured temperature sample [Fig. 1 – control unit 5], but fails to disclose the first temperature sensor comprising at least one of a thermocouple, an infrared temperature sensor, or a resistance temperature detector.
However, Boetsch discloses that these are known types of temperature sensors [Paragraph [0069]].  It would have been obvious to apply the teachings of Straka to a system using such sensors in order to be able to determine whether such a type of temperature sensor is faulty.

	Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straka et al. (US 5712467 A)[hereinafter “Straka”] and Rodatz et al. (US 20160356193 A1)[hereinafter “Rodatz”].
	Regarding Claim 8, Straka fails to disclose that the control circuitry is configured to:
reset and initialize a timeout counter in response to a start of applying the heat energy to the object;
in response to determining that the first measured temperature sample associated with a first temperature sensor has increased at least a threshold amount above a reference temperature, reset the timeout counter based on the first measured temperature sample; and
in response to the timeout counter reaching a threshold count, reduce the priority of the first temperature sensor for control of applying the heat energy to the object.
However, this amounts to the recitation of using the control unit to evaluate whether a sensor is defective given its detection response time to a given heating operation.  Rodatz discloses such an operation [Abstract – “The method may include: in an operating state which does not require heating of the reducing agent, activating the heating device for the purposes of checking the temperature sensor; determining whether the signal of the temperature sensor changes by a predefined expected value (ΔT) within a predefined time period (Δt2); provisionally identifying the temperature sensor as fault-free if it does; deactivating the heating device; determining whether the signal of the temperature sensor reaches the start temperature (T0) again within a time period (Δt3); and confirming the temperature sensor as fault-free if it does.”].  The use of the “timeout counter” is simply a computer-based approach for tracking the passage of time [See values t0-t4 in Fig. 2 of Rodatz].  It would have been obvious to use such an approach in order to evaluate whether the temperature sensor is faulty.

Regarding Claim 9, the combination of Straka and Rodatz would disclose that the control circuitry is configured to determine the threshold count based on at least one of an identifier of the object, a size of the object, or a material of the object [Application of the teachings of Rodatz to the device and characteristic heating curve in Figs. 1/2 of Straka, which would depend on the device and its thermal mass.].

Regarding Claim 10, Rodatz discloses that the control circuitry is configured to increment the timeout counter in response to receiving measured temperature samples [See values t0-t2 in Fig. 2 of Rodatz].

Regarding Claim 11, Rodatz discloses that the timeout counter [See values t0-t4 in Fig. 2 of Rodatz] is configured to increment based on a clock [The inherent clock of the processor].

	Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straka et al. (US 5712467 A)[hereinafter “Straka”].
Regarding Claim 13, Straka fails to disclose the recited subject matter because Straka only discloses measuring temperature and determining sensor faults using a single sensor.  However, it would have been obvious to increase the number of temperature sensors and to also monitor them for faults because doing so would have been advantageous in allowing the device to continue to operate even when one sensor has been identified as faulty.  This amounts to a simple duplication of the disclosed sensor and monitoring of it.  Doing so would read on the limitations of Claim 13.

Regarding Claim 14, were Straka modified to duplicate the number of temperature sensors and to also monitor them for faults, Straka would disclose, when control of the heater is based on the samples associated with the first temperature sensor, continue control of the heater based on the first temperature sensor in response to determining that the third measured temperature sample associated with the second temperature sensor is not within the second temperature range [i.e., continue to use the good data of the existing sensor in the control process].

Regarding Claim 15, Straka fails to disclose the recited subject matter because Straka only discloses measuring temperature and determining sensor faults using a single sensor.  However, it would have been obvious to increase the number of temperature sensors and to also monitor them for faults because doing so would have been advantageous in allowing the device to continue to operate using a functional sensor even when another sensor has been identified as faulty.  Effectively, duplicating the sensor setup and monitoring of Straka would allow for having a backup sensor.  Doing so would read on the limitations of Claim 15.

Claims 16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodatz et al. (US 20160356193 A1)[hereinafter “Rodatz”] and Koether et al. (US 6142666 A)[hereinafter “Koether”].
Regarding Claim 16, Rodatz discloses a heating apparatus [Abstract – “The present disclosure describes a method for checking the signal of a temperature sensor in an exhaust-gas aftertreatment system for an internal combustion engine.”], comprising:
a heater configured to apply heat energy to an object [Abstract – “activating the heating device for the purposes of checking the temperature sensor”]; and
control circuitry [The controllers of Fig. 1] configured to:
control the heater based on a target temperature to which the object is to be heated; reset and initialize a timeout counter in response to a start of applying the heat energy to the object; in response to determining that a first measured temperature sample associated with a first temperature sensor has increased at least a threshold amount above a reference temperature, reset the timeout counter; and in response to the timeout counter reaching a threshold count [Abstract – “The method may include: in an operating state which does not require heating of the reducing agent, activating the heating device for the purposes of checking the temperature sensor; determining whether the signal of the temperature sensor changes by a predefined expected value (ΔT) within a predefined time period (Δt2); provisionally identifying the temperature sensor as fault-free if it does; deactivating the heating device; determining whether the signal of the temperature sensor reaches the start temperature (T0) again within a time period (Δt3); and confirming the temperature sensor as fault-free if it does.”The use of the “timeout counter” is simply a computer-based approach for tracking the passage of time (See values t0-t4 in Fig. 2 of Rodatz).], reduce a priority of the first temperature sensor for control of applying the heat energy to the object [Claim 2 of Rodatz – “identifying the temperature sensor as “faulty” if the expected value (ΔT) is reached not within the predefined time period (Δt2) but only at a later point in time after the expiry of a further time period (Δt3)”Claim 4 of Rodatz – “identifying a temperature sensor as “faulty” with regard to absent or inadequate dynamics if the expected value (ΔT) is not reached within the time period (Δt3).”].
Rodatz fails to disclose increasing the reference temperature based on the subsequent measured temperature sample during the analysis.  However, Koether discloses the establishment of a continuously varying acceptable temperature range for proper operation of a heating device [See the upper and lower temperature deviation limits in Fig. 7] and corresponding to a situation where temperature is being increased [See the rising portion of Fig. 7] and where the measured temperature exceeds an expected reference temperature [See the first rising section of Fig. 6, near the T2/T3 transition point, where the dashed current temperature crosses the solid master cooking temperature.].  It would have been obvious to track measured temperature values relative to expected temperature values using such a scheme because doing so would have provided a real-time manner of detecting a temperature sensor fault over the entirety of the heating operation.

Regarding Claim 18, Rodatz discloses that the control circuitry is configured to increment the timeout counter in response to receiving measured temperature samples [See values t0-t2 in Fig. 2 of Rodatz].

Regarding Claim 19, Rodatz discloses that the timeout counter [See values t0-t4 in Fig. 2 of Rodatz] is configured to increment based on a clock [The inherent clock of the processor].

Regarding Claim 20, Rodatz discloses that the control circuitry is configured to turn off or ignore the timeout counter in response to a second measured temperature sample satisfying a threshold temperature [Abstract – “determining whether the signal of the temperature sensor reaches the start temperature (T0) again within a time period (Δt3); and confirming the temperature sensor as fault-free if it does.”].

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodatz et al. (US 20160356193 A1)[hereinafter “Rodatz”], Koether et al. (US 6142666 A)[hereinafter “Koether”], and Straka et al. (US 5712467 A)[hereinafter “Straka”].
Regarding Claim 17, Rodatz fails to disclose that the control circuitry is configured to determine the threshold count based on at least one of an identifier of the object, a size of the object, or a material of the object.  However, it would have been obvious to apply the teachings of Rodatz to monitor a different system where temperature measurements are of interest (such as that of Straka) in order to more effectively evaluate whether a temperature sensor is faulty.  Application of the teachings of Rodatz to the device and characteristic heating curve in Figs. 1/2 of Straka would depend on Straka’s device and its thermal mass and would read on Claim 17.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    188
    884
    media_image1.png
    Greyscale
…

    PNG
    media_image2.png
    228
    884
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees, further explanation will be provided.  Straka discloses that when heating is performed that the temperature T.sub.m (first measured temperature sample) rises above ambient temperature T.sub.u (first reference temperature) until equilibrium is determined, at which time 220C (updated first reference temperature) is used in conjunction with a corresponding temperature range 210C-230C (updated first temperature range) in order to assess the performance of the temperature sensor.

Applicant argues:

    PNG
    media_image3.png
    692
    889
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    223
    895
    media_image4.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees as the envelope of Koether (temperature range) is updated over time (See Fig. 7 of Koether).  This mirrors the functioning of the instant Fig. 2.

Applicant argues:

    PNG
    media_image5.png
    423
    892
    media_image5.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  No Official Notice of any facts has been presented with regards to Claims 13-15.  Rather, the issue is merely one of interpretation of the claim language.  The Examiner has interpreted Claims 13-15 as merely reciting the simple duplication of the disclosed sensor and manner of monitoring it, which would have read on the claim limitations and have been obvious in order to provide an effective backup [See also MPEP 2144.04(VI)(B)].  Applicant’s argument is not convincing because the Applicant has not explained why such a claim interpretation is in error.

Applicant argues:

    PNG
    media_image6.png
    422
    887
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    339
    882
    media_image7.png
    Greyscale

Examiner’s Response:
	The Examiner agrees.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 20200187304 A1 – HEATING DEVICE
	US 5711606 A – Diagnostic System For A Cooking Appliance

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865